IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


THE GWO LITIGATION TRUST,              )
                                       )
     Plaintiff/Counterclaim Defendant, )
                                       )
v.                                     )
                                       )
SPRINT SOLUTIONS, INC.,                )
                                       )
     Defendant/Counterclaim Plaintiff. )
                                       )       C.A. No. N17C-06-356 PRW
___________________________________ )          CCLD
                                       )
SPRINT EWIRELESS, INC.,                )
                                       )
     Third-Party Plaintiff,            )
                                       )
v.                                     )
                                       )
THE GWO LITIGATION TRUST,              )
                                       )
     Third-Party Defendant.            )


                          Submitted: July 19, 2018
                         Decided: October 25, 2018

          Upon Defendant Sprint Solutions, Inc.’s Motion to Dismiss
           Counts Three through Seven of the Amended Complaint,
                   DENIED in part; GRANTED in part.

               Upon Plaintiff GWO Litigation Trust’s Partial
           Motion to Dismiss Defendant’s Amended Counterclaims
               and Sprint eWireless, Inc.’s Third-Party Claim,
                   DENIED in part; GRANTED in part.

               MEMORANDUM OPINION AND ORDER
Richard M. Beck, Esquire, Sean M. Brennecke, Esquire, Klehr Harrison Harvey
Branzburg LLP, Wilmington, Delaware, John D. Byars, Esquire (pro hac vice),
Joseph C. Smith, Jr., Esquire (pro hac vice) (argued), Bartlit Beck Herman Palenchar
& Scott LLP, Chicago, Illinois, Attorneys for Plaintiff.

Steven L. Caponi, Esquire, Matthew B. Goeller, Esquire, K&L Gates LLP,
Wilmington, Delaware, David I. Swan, Esquire (pro hac vice) (argued),
McGuireWoods LLP, Tysons, Virginia, Brian A. Kahn, Esquire (pro hac vice)
(argued), McGuireWoods LLP, Charlotte, North Carolina, Attorneys for Defendant
and Third-Party Plaintiff.




WALLACE, J.
   I.      INTRODUCTION
        Sprint Solutions, Inc. (“Sprint”) entered into a series of contracts with General

Wireless Operations, Inc. (“General Wireless”) in early 2015 for the purpose of

revitalizing the bankrupt RadioShack Corporation (“RadioShack”) through unified

Sprint/RadioShack store locations, referred to in the agreements as the “Store-

Within-A-Store” (“SWAS”) model.

        The General Wireless Organization Litigation Trust (“GWO Trust”), the

successor-in-interest to General Wireless, now brings suit against Sprint on seven

counts: two counts of breach of contract; and one count each of breach of the implied

covenant of good faith and fair dealing, misappropriation of trade secrets,

conversion, unfair competition, and tortious interference with prospective business

relations. Sprint moves to dismiss all but the breach-of-contract claims.

        Sprint brings five counterclaims against GWO Trust: two counts of breach of

contract; one for declaratory relief regarding limitation of liability; an attorney’s fees

request under the Delaware Uniform Trade Secret Act (“DUTSA”) for a bad faith

claim of trade secret misappropriation; and an indemnification claim. Third-party

plaintiff Sprint eWireless, Inc. (“eWireless”) also claims breach of contract against

GWO Trust. GWO Trust moves to dismiss three of Sprint’s counterclaims and

eWireless’s third-party claim.
    II.       FACTUAL AND PROCEDURAL BACKGROUND
          The essential facts are undisputed in this action. While GWO Trust and Sprint

each present its version of the story in its respective pleadings, the basic facts are as

follows.

          A. RadioShack Bankruptcy and the Parties Involved.

          RadioShack, founded around 1920, was once an iconic name with a

nationwide retail footprint in electronics, computer, and cellphones.1 From 2011 to

its bankruptcy filing in 2015 (“First RadioShack Bankruptcy Case”), RadioShack’s

revenue declined due to increasingly competitive market conditions. 2

          General Wireless, an entity formed by New York-based hedge fund Standard

General LP, was created to acquire the strongest parts of RadioShack’s business

from bankruptcy and to revitalize the retailer.3 General Wireless, Inc. (“GWI”) is

the ultimate parent entity of General Wireless.4




1
       Amended Complaint [hereinafter “Am. Compl.”] ¶ 12; Amended Counterclaims and
Third-Party Claim [hereinafter “Am. Countercls. & Third–Party Cl.”] ¶ 1.
2
          Am. Compl. ¶ 13.
3
          Id. ¶¶ 7, 14.
4
        Although not directly pleaded in GWO Trust’s Amended Complaint, the parties’ briefing
has illustrated the interdependency and affiliation between General Wireless and GWI. For
example, Sprint asserted “that it meant to name GWI, the signatory and General Wireless’s
ultimate parent, instead.” Def.’s Sur-Reply to Pl.’s Reply in Supp. of its Partial Mot. to Dismiss
Def.’s Am. Countercls. and eWireless’s Third–Party Cl. [hereinafter “Def.’s Sur-Reply”] ¶ 2.


                                              -2-
      Sprint, controlled by the Japanese wireless and internet conglomerate

SoftBank Corp. since June 2013, is incorporated in Delaware and sought to expand

its business in the United States’ wireless market which had been predominated by

AT&T and Verizon. 5 eWireless, an affiliate of Sprint, is a Kansas corporation.

      B. Strategic Alliance Agreement; Investor Rights Agreement

      In 2015, Sprint was seeking to expand its footprint in the American market.

And RadioShack, while owning many retail stores nationwide, was suffering from

weakened finances and the on-going proceeding in the First RadioShack Bankruptcy

Case.6 So the parties negotiated various mutually beneficial agreements as part of

the first bankruptcy case.

      On April 1, 2015, General Wireless and Sprint entered into the Amended and

Restated Master Strategic Retail Alliance Agreement (the “Alliance Agreement”)

under which the parties would establish co-branded retail stores—using the SWAS

format—to sell RadioShack products and Sprint products exclusively. 7 A week

later, the parties entered into the Operation, Management, and Staffing Agreement

(“OMS Agreement”), as well as numerous other related agreements, including but

not limited to master leases and subleases, a distribution agreement, a retailer

5
      Am. Compl. ¶ 18.
6
      Id. ¶¶ 22–23.
7
      Id. ¶ 23; Am. Compl. Ex. 1 (Alliance Agreement) [hereinafter “Alliance Agreement”].


                                           -3-
agreement, and an Investor Rights Agreement (the “Investor Rights Agreement” or

“IRA,” collectively, the “Related Agreements”).8 The OMS Agreement detailed

matters not specified in the Alliance Agreement. 9

       Under the SWAS model, the parties were to use commercially reasonable

efforts to meet an agreed-upon schedule in opening co-branded stores, setting up

joint signage, staffing and training employees, and maintaining inventory. 10

Specifically, with respect to the cost of signage, Sprint would be responsible for 60%

and General Wireless for 40%.11

       The SWAS model didn’t produce the expected market results.12 Four months

into the Alliance Agreement, only about one-quarter of the SWAS model locations

were completed. 13 Progress stalled due to the parties’ failure to provide funding,

collaborate on signage, and maintain adequate inventory. 14



8
       Am. Countercls. & Third–Party Cl. ¶ 18.
9
       Am. Compl. Ex. 2 [hereinafter “OMS Agreement”].
10
       Alliance Agreement §§ 2.2, 7.2, and 9.1.
11
       Am. Countercls. & Third–Party Cl. ¶ 24; Alliance Agreement § 9.1(a) (“Sprint and
[General Wireless] will each bear their pro rata costs for all such Exploitation Materials assuming
a 60%/40% split of signage space and Exploitation Material brand presence.”).
12
       Am. Compl. ¶ 25.
13
       Id. ¶ 27.
14
       Id. ¶¶ 25–27; Am. Countercl. & Third–Party Cl. ¶¶ 4, 24–28.


                                               -4-
       As mentioned, along with the Alliance Agreement, eWireless, GWI, and

certain GWI affiliates entered into the Investor Rights Agreement.15 The IRA was

meant to protect eWireless as an investor and shareholder by granting eWireless the

rights to receive stock warrants, observe the board, and have General Wireless

maintain minimum levels of capital and liquidity. 16 In addition, eWireless would

have a claim against GWI 17 in the amount of $60 million less the amount of

commissions General Wireless earned from the ongoing sale of Sprint products (the

“Sprint Investor Reimbursement”), referred to as the “Threshold” under Schedule

4.2 of the Alliance Agreement. 18 Schedule 4.2 set forth a fees and payment

arrangement that required the parties to “negotiate in good faith to modify the

application of the Threshold” if General Wireless experienced a negative cash

flow.19




15
       Am. Countercls. & Third–Party Cl. ¶ 21.
16
       Id.
17
        Id. (the Court notices that eWireless alleged “General Wireless”–which is not the signatory
party, but as discussed, the Court treats it as mere inadvertent error with the understanding that
eWireless meant to refer to “GWI”).
18
       Id.
19
      See Am. Compl. ¶ 30; Am. Countercls. & Third–Party Cl. ¶ 22; and Alliance Agreement §
Schedule 4.2 (Commission Fees).


                                               -5-
      For the eight months before February 2016, General Wireless did suffer

continuous monthly negative cash flow.20 The parties negotiated and hired outside

consultants between December 2015 and March 2016 in an attempt to address that

cash flow problem. 21 And in April 2016, General Wireless and Sprint executed an

amendment to the Alliance Agreement (the “Fourth Amendment”). 22 Thereunder,

Sprint was to increase its cash payment to General Wireless and provide additional

support to SWAS locations.23

      C. Termination of the Alliance Agreement and the Second Bankruptcy
         Case.

      The RadioShack/Sprint SWAS model didn’t take off.          And so, around

February 2017, General Wireless and Sprint commenced negotiations to wind down

the Alliance Agreement.24 On March 5, 2017, General Wireless and Sprint executed

a Mutual Settlement and Release, Operations Wind Down, and Bankruptcy

Cooperation Agreement (the “Settlement Agreement”).25 Three days later, General



20
      Am. Compl. ¶ 31.
21
      Am. Countercls. & Third–Party Cl. ¶¶ 33–42.
22
      Id. ¶ 44.
23
      Id.
24
      Id. ¶ 52.
25
      Id. ¶ 53.


                                          -6-
Wireless filed for bankruptcy (the “Second Bankruptcy Case”). 26 The Bankruptcy

Court appointed a statutorily required committee of unsecured creditors (the

“Committee”) to act in the jointly-administered First RadioShack Bankruptcy Case

and the Second Bankruptcy Case.27

       Under the Settlement Agreement, Sprint was to: make a “wind-down

payment” of $17 million to General Wireless, of which $12 million was to be paid

before General Wireless commenced the Second Bankruptcy Case, and set aside a

$5 million holdback (“Holdback”) during an “investigation period” if General

Wireless’s creditors agreed to the mutual releases between Sprint and General

Wireless. 28 But if the creditors filed a claim against Sprint, Sprint forfeited the

Holdback.29 The Settlement Agreement also contemplated a joint release of claims

between General Wireless and Sprint. 30 An estimated $18 million of the Sprint

Investor Reimbursement owed to eWireless was excepted from the release of

claims. 31



26
       Am. Compl. ¶ 44; Am. Countercls. & Third–Party Cl. ¶ 59.
27
       Am. Countercls. & Third–Party Cl. ¶ 9.
28
       Id. ¶¶ 55–58.
29
       Id. ¶ 58.
30
       Id. ¶ 56.
31
       Id.


                                            -7-
      General Wireless sought approval of the Settlement Agreement from the

Bankruptcy Court.32 And on May 11, 2017, the Bankruptcy Court approved the

Settlement Agreement (the “Settlement Approval Order”).33

      GWO Trust filed the original Complaint in this case in June 2017, asserting

two counts of breach of contract and one count of misappropriation of trade secrets.34

GWO Trust’s Amended Complaint with additional claims was filed nine months

later, 35 followed the next day by Sprint’s Amended Counterclaims and Third-Party

Claims. 36

      Now before the Court are the parties’ cross-motions to dismiss. Sprint moves

to dismiss Counts Three through Seven of GWO Trust’s Amended Complaint.

GWO Trust seeks to dismiss Counts I, II and VI of Sprint’s Amended

Counterclaims. GWO Trust also seeks dismissal of Count V—eWireless’s third-

party claim.




32
      Id. ¶ 59.
33
      Id. ¶ 60.
34
      See Compl.
35
      See Am. Compl.
36
      See Am. Countercls. & Third–Party Cl.


                                          -8-
     III.      STANDARD OF REVIEW
         When considering a Civil Rule 12(b)(6) motion to dismiss for failure to

adequately state a claim, the Court will:

                (1) accept all well pleaded factual allegations as true, (2)
                accept even vague allegations as “well pleaded” if they
                give the opposing party notice of the claim, (3) draw all
                reasonable inferences in favor of the non-moving party,
                and (4) [not dismiss the claims] unless the plaintiff would
                not be entitled to recover under any reasonably
                conceivable set of circumstances.37

         The Court must accept as true all well-pleaded allegations.38 And every

reasonable factual inference will be drawn in the non-moving party’s favor. 39 But

the Court will “ignore conclusory allegations that lack specific supporting factual

allegations.” 40 Dismissal is warranted when a party either fails to plead facts

supporting an element of its claim (or counterclaim), or where under no reasonable

interpretation of the facts alleged could its complaint (or answer) be read to state a

claim (or counterclaim) for which relief might be granted. 41 If the Court engages



37
         Cent. Mortg. Co. v. Morgan Stanley Mortg. Capital Hldgs. LLC, 27 A.3d 531, 535 (Del.
2011).
38
         Id.
39
       Wilmington Sav. Fund Soc’y, FSB v. Anderson, et al., 2009 WL 597268, at *2 (Del. Super.
Ct. Mar. 9, 2009) (citing Doe v. Cahill, 884 A.2d 451, 458 (Del. 2005)).
40
         Anderson v. Tingle, 2011 WL 3654531, at *2 (Del. Super. Ct. Aug. 15, 2011).
41
         Otto’s Candies, LLC v. KPMG, LLP, 2018 WL 1960344, at *3 (Del. Super. Ct. Apr. 25,
2018).


                                              -9-
these well-accepted standards and finds the claimant (or counter-claimant) may

recover, the Court must deny the motion to dismiss.42

     IV.   DISCUSSION
       A. Sprint’s Motion to Dismiss Counts Three through Seven of the
          Amended Complaint.

       GWO Trust asserts: in Count Three—breach of the implied covenant of good

faith and fair dealing; in Count Four—misappropriation of trade secrets; in Count

Five—conversion; in Count Six—unfair competition; and, in Count Seven—tortious

interference with prospective business relations. Sprint moves to dismiss them all

on multiple grounds. Upon careful consideration of each argument raised, the Court

GRANTS, in part, and DENIES, in part, Sprint’s motion as to Count Three;

GRANTS its motion as to Counts Five, Six, and Seven; and DENIES its motion as

to Count Four.

              1. Counts Three, Five, Six, and Seven Are Not Time-Barred.

       Sprint’s first argument rests on its attempt to interpret the Settlement Approval

Order. According to Sprint, the Settlement Approval Order preserves only those

pre-bankruptcy claims against GWO Trust that are “timely” filed (each a “Timely

Challenge”). A pre-bankruptcy claim, or “pre-petition” claim, is one that was or is

deemed to have been filed prior to the bankruptcy petition. Sprint contends that



42
       Spence v. Funk, 396 A.2d 967, 968 (Del. 1978).
                                            - 10 -
because Counts Three, Five, Six, and Seven were not “timely” filed, they are time-

barred.43

         Under the Settlement Approval Order, a Timely Challenge is defined as “a

claim [filed] against any Sprint … prior to July 1, 2017.”44 That definition has

import to the release of liabilities under the Settlement Agreement, and accordingly,

General Wireless’s right to receive the $5 million Holdback. 45 In the event of a

Timely Challenge, GWO Trust “shall be deemed to forfeit and [will] not receive any

portion of the Holdback.”46

         The Settlement Approval Order expressly provides “[n]otwithstanding

anything to the contrary in the Motion or the Settlement Agreement, all Chapter 5

and state law claims related to any Sprint Party’s prepetition acts or omissions are

fully preserved, if any such claims as to any Sprint Party are included in a Timely

Challenge . . .”47 Sprint reads this language to mean “… state law claims … are




43
      Def. Sprint’s Opening Br. in Supp. of its Mot. to Dismiss Counts Three Through Seven of
the Am. Compl. [hereinafter “Def.’s Br.”] ¶¶ 9–14.
44
       Pl.’s Answering Br. in Opp’n to Def.’s Mot. to Dismiss [hereinafter “Pl.’s Opp’n”] Ex. B
(hereinafter “Settlement Approval Order”) § 7.
45
         Settlement Approval Order § 7; Pl.’s Opp’n Ex. A (hereinafter “Settlement Agreement”)
§ 8.1.
46
         Settlement Approval Order § 11.
47
         Id. § 8 (emphasis added).


                                             - 11 -
preserved, [only if] such claims are included in a Timely Challenge.”48 So, Sprint

says, because Counts Three, Five, Six, and Seven were not asserted prior to July 1,

2017, as Timely Challenges, they are time-barred.49

         GWO Trust counters that under the Settlement Approval Order so long as

“any” claim is filed as a Timely Challenge, “all” prepetition and state law claims are

preserved. 50 Hence, Counts Three, Five, Six, and Seven could be added anytime

because the original Complaint was filed prior to July 1, 2017, and preserved GWO

Trust’s right to bring any and all new claims. 51

         So the Court must determine whether only specific claims filed as Timely

Challenges are preserved, or if the filing of a single Timely Challenge sufficed to

preserve the right to add the new claims thereafter. To resolve this contract

construction question, the Court must “interpret clear and unambiguous terms

according to their ordinary meaning.”52




48
         Def.’s Br. ¶ 9.
49
        Def.’s Br. ¶¶ 9–14 (for example, Sprint repeatedly emphasizes “[Settlement Approval
Order] require[s] all state law claims to be brought before July 1, 2017 and effectively releasing
Sprint from any claims that were not part of a Timely Challenge[.]”).
50
         Pl.’s Opp’n ¶¶ 9–11.
51
         Id. ¶¶ 10–11.
52
         GMG Capital Invs., LLC v. Athenian Venture Partners I, L.P., 36 A.3d 776, 780 (Del.
2012).


                                              - 12 -
         Here, the Court finds no ambiguity in the terms of either the Settlement

Agreement or the Settlement Approval Order. Section 8 of the Settlement Approval

Order reads “all prepetition and state law claims are preserved, if any such claims

are included in a Timely Challenge.” This language clearly provides that if any

claim is filed as a Timely Challenge, all claims are preserved and can be

subsequently asserted.

         The parties don’t dispute that the initial Complaint, filed on June 28, 2017, is

a Timely Challenge. And the Settlement Approval Order in plain language provides

that the filing of the initial Complaint preserved General Wireless’s right to assert

additional prepetition and state law claims, as it has done in Counts Three, Five, Six,

and Seven of the Amended Complaint. Accordingly, Sprint’s time-bar argument

fails.

                2. Count Three—Breach of the Implied Covenant Claim Must Be
                   Dismissed.

         Sprint moves to dismiss Count Three–Breach of the Implied Covenant of

Good Faith and Fair Dealing–contending that the conduct complained-of is covered

by the express terms of the Alliance Agreement and the OMS Agreement. Thus,

Sprint says, GWO Trust cannot assert an “implied” contract claim in lieu of or in

addition to those based on express contract provisions. 53


53
         Def.’s Br. ¶¶ 14–15.


                                           - 13 -
       According to GWO Trust, the conduct alleged to have breached the implied

covenant includes: (i) opening competing Sprint stores in close proximity, (ii)

diverting customers away from co-branded stores to Sprint stores, and (iii) failing to

adequately train its employees working in the co-branded stores. 54 GWO Trust

complains that Sprint’s breach caused reduced customer traffic, and decreased sales,

revenue, and cash flow at the co-branded stores.55

       Under Delaware law, the implied covenant of good faith and fair dealing

attaches to every contract. 56 However, implying a covenant not contracted for by

the parties is a “cautious enterprise” that “should be [a] rare and fact-intensive”

exercise, governed solely by “issues of compelling fairness.”57

       The baseline in these matters—existing contract terms control. 58 The implied

covenant cannot be used to re-write the agreement,59 “to circumvent the parties’


54
       Am. Compl. ¶ 76.
55
       Id. ¶ 79.
56
       Dunlap v. State Farm Fire & Cas. Co., 878 A.2d 434, 441–42 (Del. 2005).
57
       Id. at 442 (citing, e.g., E.I. DuPont de Nemours & Co. v. Pressman, 679 A.2d 436, 443
(Del. 1996); Cincinnati SMSA Ltd. Pshp. v. Cincinnati Bell Cellular Sys. Co., 708 A.2d 989, 992
(Del. 1998) (“Delaware Supreme Court jurisprudence is developing along the general approach
that implying obligations based on the covenant . . . is a cautious enterprise.”)).
58
       Dunlap, 878 A.2d at 441; see also Kuroda v. SPJS Hldgs., L.L.C., 971 A.2d 872, 888 (Del.
Ch. Apr. 15, 2009) (holding that in any event, an implied covenant claim cannot be “invoked to
override the express terms of [a] contract.”).
59
       Nationwide Emerging Managers, LLC v. NorthPointe Hldgs., LLC, 112 A.3d 878, 897
(Del. 2015).
                                            - 14 -
bargain, or to create a free-floating duty unattached to the underlying legal

document.”60 When a sophisticated party “could have easily drafted the contract to

expressly” provide a specific contractual protection, the failure to do so cannot be

remedied by employing the implied covenant.61

      The Court will resort to the implied covenant only when a contract is truly

silent with respect to the contested issue. And then only when the Court finds that

the parties’ expectations on the issue were so fundamental that they clearly would

not need to negotiate about nor memorialize them. 62 Recognizing the “occasional

necessity” of implying contract terms to ensure the parties’ “reasonable

expectations” are fulfilled,63 the Court “must assess the parties’ reasonable

expectations at the time of contracting and not rewrite the contract to appease a party

who later wishes to rewrite a contract he now believes to have been a bad deal.”64

      A claimant may only invoke the protections of the covenant when it is clear

from the underlying contract that the contracting parties would have agreed to




60
      Dunlap, 878 A.2d at 441–42.
61
     Winshall v. Viacom Int'l Inc., 76 A.3d 808, 816 (Del. 2013); Nationwide Emerging
Managers, LLC, 112 A.3d at 897.
62
      Allied Capital Corp. v. GC-Sun Holdings, L.P., 910 A.2d 1020, 1032–33 (Del. Ch. 2006).
63
      Dunlap, 878 A.2d at 442.
64
      Nemec v. Shrader, 991 A.2d 1120, 1126 (Del. 2010).


                                          - 15 -
proscribe the act later complained of.65 To maintain an implied covenant claim, the

factual allegations underlying the implied covenant claim must differ from those

underlying an accompanying breach-of-contract claim. 66 If the contract at issue

expressly addresses a particular matter, “an implied covenant claim respecting that

matter is duplicative and not viable.”67

       Here, the Court finds Sprint’s conduct purportedly giving rise to GWO Trust’s

implied covenant claim is, in part, governed by express contractual terms negotiated

by the parties, and in part, not duplicative of the parties’ express contractual

obligations.

                       i. Sprint’s Opening of Nearby Competing Stores.

       GWO Trust’s first complaint is that Sprint opened competing stores proximate

to co-branded stores. 68        Sprint posits that the Alliance Agreement and OMS

Agreement—heavily negotiated contracts between sophisticated commercial

parties—extensively and comprehensively detail the operations and locations of the

co-branded SWAS stores. 69 According to Sprint, there can be no undefined non-


65
       Winshall v. Viacom Int’l, Inc., 55A.3d 629, 637, aff’d, 76 A.3d 808 (Del. 2013).
66
       Cent. Mortg. Co., 27 A.3d at 539.
67
        See Edinburgh Hldgs., Inc. v. Educ. Affiliates, Inc., 2018 WL 2727542, at *9 (Del. Ch.
June 6, 2018) (dismissing the implied covenant claim as entirely duplicative of the contract claim).
68
       Am. Compl. ¶ 76(a).
69
       Def.’s Br. ¶¶ 16–17.
                                               - 16 -
compete zone written in via the implied covenant. 70 And so, Sprint says, because

the conduct in this regard is governed by express contract terms, the implied

covenant claim must be dismissed.

      GWO Trust concedes that the Alliance Agreement did deal with SWAS

locations, but argues that the allegation here arises from Sprint’s implied duty not to

open nearby competing stores; not from Sprint’s express duty to open (or to

cooperate in opening or re-tooling) stores at designated SWAS locations.71

      The Court is mindful that the implied covenant cannot be used to inflict free-

floating obligations on a party simply because the claimant fails to secure a

protection through contract during the negotiations.72 Disfavor of the implied

covenant shall not, however, preclude the claim when a contract is truly silent on a

matter, and when the expectations of the parties thereon were so fundamental that

one would expect the alleged offending behavior would need be neither negotiated

over nor scrivened.73 Thus, to determine whether the implied covenant applies, the




70
      Id. ¶ 16.
71
      Pl.’s Opp’n ¶ 13.
72
       See generally Dunlap, 878 A.2d at 441–42; Nationwide Emerging Managers, LLC, 112
A.3d at 896; Winshall, 55 A.3d at 637.
73
      Allied Capital Corp., 910 A.2d at 1032–33.


                                           - 17 -
Court must employ a factual inquiry into the conduct complained-of and discern the

parties’ “reasonable expectation” given the factual backdrop of the case.

      The Court finds that the Alliance Agreement and the OMS Agreement, taken

as a whole, do indeed address the locations of the co-branded stores, and are silent

as to any restrictions on Sprint opening competing stores. But when assessing the

parties’ expectations, the Court must consider the totality of the convoluted factual

background of these agreements: General Wireless and Sprint entered into a strategic

business relationship, executed a series of agreements to materialize the details, and

implemented—albeit unsuccessfully—the SWAS model. Under the SWAS model,

the co-branded stores would sell RadioShack and Sprint products exclusively.

Implicit to this exclusivity was RadioShack/General Wireless’s forbearance from

selling Sprint competitors’ products. Commercial profitability is achieved, in many

instances, by increasing the competitiveness, and/or limiting the competition.

Taking these commonsensical business considerations and the unique facts of this

case, the Court finds General Wireless would reasonably expect Sprint to forbear

from opening competing Sprint-stores carrying the exact same products in proximity

to the co-branded stores.

      The Court finds that, though indeed absent from the express terms of the

Alliance Agreement and Related Agreements, the reasonable expectation here was

sufficiently fundamental for the Court to infer such an obligation derived from the


                                        - 18 -
parties’ relationship, and such inference does not override or conflict with the

contracts’ express terms: Sprint’s duty to open co-branded stores at the agreed-upon

locations is sufficiently different from Sprint’s implicit duty to refrain from opening

nearby competing Sprint-alone stores. Under the specific facts alleged here, the

implied covenant claim is not foreclosed as being duplicative of the express breach-

of-contract claim.

                     ii. Diverting Customers.

       GWO Trust next claims Sprint, directly or indirectly, diverted customers away

from co-branded stores. 74 Sprint argues that the complained-of conduct is covered

by the Alliance Agreement’s Section 7.2(b) and, therefore, warrants dismissal. 75

       Section 7.2 of the Alliance Agreement says that each party will “maintain a

commercially reasonable” inventory level of their respective products, and ensure

their products at the co-branded stores are substantially similar to their own branded

stores. 76 And Section 4.3 of the OMS Agreement allows personnel in a co-branded

store to set up appointments in other Sprint locations when need be.77 In other



74
       Am. Compl. ¶ 76(b).
75
       Def.’s Br. ¶¶ 17–18.
76
       Alliance Agreement § 7.2(b).
77
        OMS Agreement § 4.3 (“… Sprint will assist RadioShack employees, or provide training,
on accessing Sprint.com, the store locator and information on appointment setting for customers
at other Sprint locations.”).
                                            - 19 -
words, some “diversion” of customers was anticipated. Accordingly, the Court finds

the alleged wrongdoing—“diverting” customers away from co-branded stores—is

the subject of the contracts’ express terms. The Court declines to infer some other

implied contractual obligation into the well-delineated, bargained-for exchange

between the parties on this “diversion” claim.

                     iii. Training of Store Personnel.

      Last, GWO Trust argues that Sprint breached the implied covenant by failing

to adequately train those working in the co-branded stores.78 Again, Sprint says the

issue of employee training is governed by specific contractual terms. 79

       Section 7.5 of the Alliance Agreement provides that “ . . . each [party] will

be responsible for staffing and managing such [p]arty’s respective operations in each

[co-branded store].” 80 And OMS Agreement Section 4.3 explicitly states that each

party is responsible for training its respective employees regarding its own products

and services. 81         To the extent Sprint assists or provides training to

RadioShack/General Wireless employees, such assistance and training is limited to




78
      Am. Compl. ¶ 76(c).
79
      Def.’s Br. ¶ 18.
80
      Alliance Agreement § 7.5.
81
      OMS Agreement § 4.3.


                                         - 20 -
“accessing Sprint.com, the store locator and information on appointment setting for

customers at other Sprint locations.” 82

      Again, express contract terms cover the complained-of conduct. Thus, GWO

Trust’s implied covenant claim on lack of employee training must be dismissed.

      In sum, Sprint’s motion to dismiss Count Three for Breach of the Implied

Covenant of Good Faith and Fair Dealing is GRANTED with respect to the alleged

diversion of customers and failure to adequately train employees; it is DENIED on

the proximate-competing-stores allegation.

             3. Count Four—Misappropriation of Trade Secrets.

      GWO Trust alleges in Count Four that Sprint misappropriated its trade secrets,

including store-level data, retail tickets, and gross margin for RadioShack

products.83 Sprint seeks dismissal of Count Four, on three grounds: (i) it is merely

duplicative of Count Two; 84 (ii) it is not subject to DUTSA;85 and (iii) it violates

Delaware law’s well-settled principle of honoring contracts.86




82
      Id.
83
      Am. Compl. ¶¶ 83, 88–89.
84
      Def.’s Br. ¶ 19.
85
      Id. ¶¶ 21–23.
86
      Id. ¶¶ 24–27.


                                           - 21 -
      Given that GWO Trust alleges the trade secrets misappropriation under the

DUTSA, the Court first addresses its applicability. The Court then considers

Sprint’s remaining arguments.

                      i. DUTSA is Applicable—Count Four Will Not Be Dismissed as
                         Duplicative.

      Sprint first asserts that the “trade secret” alleged in Count Four is no different

than the “Confidential Information” referenced in Count Two, a breach-of-contract

claim. 87 And, Sprint posits, a DUTSA claim for trade secret misappropriation must

be dismissed when duplicative of a contractual claim for breach of confidentiality. 88

      DUTSA expressly provides that it displaces conflicting tort, restitutionary and

other Delaware law that may provide civil remedy for misappropriation of a trade

secret.89 The statute does not, however, affect:

              (1) Contractual remedies, whether or not based upon
              misappropriation of a trade secret;
              (2) Other civil remedies that are not based upon
              misappropriation of a trade secret; or
              (3) Criminal remedies, whether or not based upon
              misappropriation of a trade secret.90



87
      Id. ¶ 19.
88
      Id. ¶¶ 19–20.
89
      DEL. CODE ANN. TIT. 6, § 2007(a) (West 2018).
90
      DEL. CODE ANN. TIT. 6, § 2007(b) (West 2018) (emphasis added).


                                          - 22 -
       The statute unequivocally provides that the existence of a contract claim does

not preclude or otherwise affect a DUTSA claim, whether or not the contract claim

arises from alleged misappropriation of a trade secret. Thus, that aspect of Sprint’s

argument is meritless.

       With respect to other civil remedies, however, the statute does provide

preemption to the extent those other remedies are based upon misappropriation of a

trade secret. The determinant is whether “the same facts are used to establish all

elements” of the common law claim and the DUTSA trade secret claim. 91

       GWO Trust, in asserting Count Four, seems to base its claim on both the

common law 92 and DUTSA. 93 Inferring facts favorably to GWO Trust, as the Court

must, 94 to the extent GWO Trust alleges misappropriation under both common law

and DUTSA, the common law claim might be preempted by DUTSA; but any

misappropriation-of-trade-secret           claim     is   still   preserved      under     DUTSA.

Accordingly, GWO Trust’s DUTSA trade secret claim is not foreclosed merely


91
        Overdrive, Inc. v. Baker & Taylor, Inc., 2011 WL 2448209, at *4 (Del. Ch. Mar. 11, 2011)
(citing Accenture Global Servs. GMBH v. Guidewire Software Inc., 631 F. Supp. 2d 504, 508 (D.
Del. 2009)).
92
       Am. Compl. ¶¶ 83, 86–87 (“Sprint misappropriated General Wireless’s trade secret by
breaching its confidentiality requirements … [and] by disclosing and using them without express
or implied consent by General Wireless.”).
93
        Id. ¶ 89 (“Sprint’s action violated the applicable trade secrets act and the independent duties
not to misappropriate trade secrets memorialized therein.”).
94
       Wilmington Sav. Fund Soc’y, FSB, 2009 WL 597268, at *2.


                                                - 23 -
because GWO Trust simultaneously asserts a contract-based breach-of-

confidentiality claim.

       But, while GWO Trust may legally assert a DUTSA-grounded trade secret

claim, it still must do so under the applicable pleading standard. In Section

IV.A.3.iii, infra, the Court addresses the sufficiency of GWO Trust’s allegations.

                      ii. Sprint’s Policy Argument is Groundless.

       Sprint additionally argues that Count Four should be dismissed because it

violates the long-standing policy of honoring well-negotiated contracts between

sophisticated commercial parties.95

       Sprint’s assertion, however, is predicated on its previous argument of

DUTSA’s inapplicability and is just as unpersuasive.

                      iii. GWO Trust Sufficiently              Alleges     a    Trade      Secret
                           Misappropriation Claim.

       Having concluded that GWO Trust’s trade secret misappropriation claim is

not preempted, the Court now addresses whether GWO Trust sufficiently alleges

that claim. 96




95
       Def.’s Br. ¶ 24–25.
96
       Notably, Sprint does not argue insufficiency of the claim’s factual allegations. But for its
complaint to withstand a Rule 12(b)(6) dismissal motion, the claimant must plead sufficient factual
support to plausibly state the contested claim upon which relief may be granted. Del. Super. Ct.
Civ. R 12(b)(6).


                                              - 24 -
       To survive a motion to dismiss a DUTSA claim under Rule 12(b)(6), the

complaint must plead four elements:

              (i) A trade secret exists;
              (ii) The plaintiff communicated the trade secret to the
              defendant;
              (iii) The communication was made pursuant to an express
              or implied understanding that the defendant would
              maintain the secrecy of the information; and
              (iv) The trade secret has been misappropriated within the
              meaning of that term as defined in the DUTSA. 97

       To make out a DUTSA trade secret misappropriation claim, the claimant must

show the subject information qualifies as a “trade secret.” DUTSA defines a trade

secret as “information” that “[d]erives independent economic value, actual or

potential, from not being generally known to, and not being readily ascertainable by

proper means by other persons who can obtain economic value from its disclosure

or use,” and that “[i]s the subject of efforts that are reasonable under the

circumstances to maintain its secrecy.” 98 Information can be confidential and

protected by a contractual provision, yet fail to be considered a “trade secret” under




97
       Alarm.com Hldgs., Inc. v. ABS Capital P'rs Inc., 2018 WL 3006118, at *7 (Del. Ch. June
15, 2018) (citing Wayman Fire Prot., Inc. v. Premium Fire & Sec., LLC, 2014 WL 897223, at *13
(Del. Ch. Mar. 5, 2014)).
98
       DEL. CODE ANN. TIT. 6, § 2001(4) (West 2018); see also Beard Research, Inc. v. Kates, 8
A.3d 573, 589 (Del. Ch. 2010), aff’d sub nom. ASDI, Inc. v. Beard Research, Inc., 11 A.3d 749
(Del. 2010).


                                            - 25 -
DUTSA. 99 The reverse is also true: a trade secret can be protected by DUTSA absent

any express contract provision.100

        On a motion to dismiss, the Court accepts as true all well-pleaded

allegations, 101 and draws all factual inferences in favor of the non-moving party.102

But the Court need not accept “conclusory allegations that lack specific supporting

factual allegations.”103

        GWO Trust has pleaded sufficient facts to allege a claim for misappropriation

of trade secrets. The information relating to store-level data on traffic, retail tickets,

and gross margins are conceivably of independent economic value for General

Wireless, and/or its competitors in the industry, to be used for competition purposes

such as determining pricing and marketing strategies, or for other business-related

uses.    Such information is not readily available to one outside this SWAS

partnership, or one who is not otherwise privileged to its access.




99
        EDIX Media Grp., Inc. v. Mahani, 2006 WL 3742595, at *5 (Del. Ch. Dec. 12, 2006) (“Not
all confidential information is a trade secret.”).
100
       The Court notices that, as GWO Trust correctly points out, allegations in Count Four do
not squarely overlap with those under Count Two, and Count Two does not rely on the
misappropriated information found to be a trade secret. Pl.’s Opp’n ¶ 22, n.8.
101
        Cent. Mortg. Co., 27 A.3d at 535.
102
        Wilmington Sav. Fund. Soc’y, FSB, 2009 WL 597268, at *2.
103
        Anderson, 2011 WL 3654531, at *2.


                                            - 26 -
       GWO Trust, by entering into the Alliance Agreement, undertook sufficient

reasonable measures to keep the information confidential. The “reasonable efforts”

requirement for a trade secret claim is not a high bar. Bare legally conclusive

assertions are inadequate;104 confidentiality provisions or policies intended to

prevent unauthorized disclosure are sufficient.105

       In the Alliance Agreement, the Confidentiality provision sets forth, in detail:

the definition of the subject information; the restriction and limitation on its

disclosure and use; and the remedies available when a breach occurs. That satisfies

DUTSA.

       Lastly, GWO Trust must also plead facts demonstrating Sprint’s

“misappropriation.” Under DUTSA, “misappropriation” is defined as “disclosure

or use . . . without express or implied consent by a person who . . . at the time of

disclosure or use, knew or had reason to know … that [his] use … derived from [a]

person who owed a duty [to] maintain its secrecy or limit its use.”106                           As


104
        MHS Capital LLC v. Goggin, 2018 WL 2149718, at *14 (Del. Ch. May 10, 2018) (holding
that the allegations are insufficient where the plaintiff simple alleged “[plaintiff] made efforts to
maintain the secrecy of the [i]nformation, and these efforts were reasonable under the
circumstances.”).
105
        Wayman Fire Prot., Inc. v. Premium Fire & Sec., LLC, 2014 WL 897223, at *15 (Del. Ch.
Mar. 5, 2014) (observing that “[i]n prior trade secrets cases …This Court [] has found that
reasonable efforts were taken to preserve confidentiality when a company had implemented
specific policies to prevent disclosure of information to outsiders or the company was in an
industry where custom dictated that certain information be kept confidential.”).
106
       DEL. CODE ANN. TIT. 6, § 2001(2)(b)(2)(C) (West 2018).


                                               - 27 -
confidentiality was consented to by the parties via the Alliance Agreement, Sprint

knew or must have known the information was expected to be kept secret. GWO

Trust has pleaded sufficient facts to allege a claim for misappropriation of trade

secrets under DUTSA.

              4. Count Five—Conversion and Count Six—Unfair Competition.

       GWO Trust alleges in Count Five a claim for Conversion of proprietary

confidential business information.107 In Count Six, it brings a claim for Unfair

Competition complaining that Sprint improperly used confidential business

information, diverted customers away, and interfered with existing landlord

relationships. 108

       Sprint moves for dismissal on two grounds. First, Sprint argues—again, on

the ground of duplication—that Counts Five and Six are mere repackaging of Count

Two and not based on a duty independent of the contract.109 Second, Sprint avers

that Counts Five and Six are preempted by DUTSA. 110 GWO Trust maintains that




107
       Am. Compl. ¶¶ 93–99.
108
       Id. ¶¶ 102–11.
109
       Def.’s Br. ¶¶ 19–21.
110
       Id. ¶¶ 27–29.


                                      - 28 -
the duties underlying Counts Five and Six do not derive solely from the contract,

and are, therefore, not duplicative of Count Two. 111

                      i. Counts Five and Six Are Duplicative of Count Two.

       Both conversion and unfair competition are common law remedies. While a

claim based entirely on the breach of contractual terms generally must be sued in

contract, and not tort, 112 a tort claim can be sustained alongside a contract claim

where the same conduct constitutes a breach of contract, and a violation of an

independent duty imposed by law. 113 Thus, the crux of the question here is: whether

GWO Trust’s conversion and unfair competition claims are based entirely on a duty

deriving from the contract, or is there a potential violation of a duty imposed by law

separate and apart from the contractual obligations.

       Conversion is defined as “any distinct act of dominion wrongfully exerted

over the property of another, in denial of his right, or inconsistent with it.”114 It is




111
       Pl.’s Opp’n ¶¶ 22–25.
112
       Data Mgmt. Internationale, Inc. v. Saraga, 2007 WL 2142848, at *3 (Del. Super. Ct. July
25, 2007).
113
       Id.
114
       Id. (citing Drug, Inc. v. Hunt, 168 A. 87, 93 (Del. 1933)).

                                              - 29 -
an intentional tort, hence, a general duty to refrain from converting another’s

property is implied under tort law. 115

       In the present case, GWO Trust’s conversion claim is based on Sprint’s

alleged exertion of dominion over the purported confidential business information

discussed earlier—i.e., the data relating to store traffic, retail tickets, and gross

margin for RadioShack products. 116 Again, that information was labeled and treated

as “Confidential Information” in the Alliance Agreement, which not only defines,

but also limits the use and disclosure of the information to limited persons for limited

purposes.117 In other words, that information would not have been entitled to

confidential treatment by the parties had it not been for the Alliance Agreement.

Sprint’s duty, if any, to treat and keep such information confidential and not to

wrongfully exert dominion over or misuse it, derives entirely from the Alliance

Agreement. Absent the Alliance Agreement, Sprint had no separate duty with

respect to that information. With no duty independent of that from the contract,

GWO Trust’s Count Five must be dismissed.




115
       Id. (emphasis added) (recognizing that a claim for conversion does not require “specific
proof of an independent duty to refrain from conversion where breach of contract was also
alleged.”).
116
       Am. Compl. ¶¶ 93–96.
117
       Alliance Agreement §§ 11.2, 11.4.


                                            - 30 -
       The Court now turns to Count Six, a claim of unfair competition. Delaware

law defines “unfair competition” with less clarity.118 It has been said that the

essential distinction between legitimate market participation and “unfair

competition” is “unfair action” by a defendant that prevents “the plaintiff from

legitimately earning revenue.” 119 To state a claim for unfair competition, a plaintiff

must allege “a reasonable expectancy of entering a valid business relationship, with

which the defendant wrongfully interferes, and thereby defeats the plaintiff’s

legitimate expectancy and causes him harm.” 120

       GWO Trust alleges that Sprint’s unfair action was Sprint improperly using the

aforementioned confidential business information, diverting customers away, and

interfering with landlord relationships.121

       Although General Wireless might conceivably claim to have reasonable

expectations with respect to those business relationships, its unfair competition

claim must fail for the same reason as Count Five. The duties purportedly giving



118
       Triton Const. Co. v. E. Shore Elec. Servs., Inc., 2009 WL 1387115, at *19 (Del. Ch. May
18, 2009), aff'd, 988 A.2d 938 (Del. 2010) (citing EDIX Media Group, Inc. v. Mahani, 2006 WL
3742595, at *11 (Del. Ch. Dec. 12, 2006) (“Delaware courts have struggled to define the
boundaries of a claim for unfair competition under the common law.”)).
119
       Triton Const. Co., 2009 WL 1387115, at *19.
120
      Agilent Techs., Inc. v. Kirkland, 2009 WL 119865, at *5 (Del. Ch. Jan. 20, 2009) (citing
Rypac Packaging Mach. Inc. v. Poges, 2000 WL 567895, at *8 (Del. Ch. May 1, 2000)).
121
       Am. Compl. ¶¶ 102, 104, 106–07.


                                            - 31 -
rise to the claim derive entirely from the Alliance Agreement. GWO Trust pleads

that Sprint interfered by improperly using “[GWO Trust’s] Confidential Business

information”122—a duty wholly imposed by and wholly arising from the Alliance

Agreement. Thus, failing to allege a duty independent of those contract duties

dooms GWO Trust’s unfair competition claim and Count Six must be dismissed.

                      ii. Preemption by DUTSA.

       With respect to Counts Five and Six, Sprint additionally argues for their

dismissal based on preemption by DUTSA. 123 While this argument is moot given

the Court’s discussion above, the Court agrees that the conversion and unfair

competition claims would also be dismissed because of DUTSA preemption.

       DUTSA expressly provides that a trade secret claim “displaces conflicting

tort, restitutionary and other law of this State providing civil remedies for

misappropriation of a trade secret.”124          The exceptions are criminal remedies,

contractual remedies, and “other civil remedies that are not based on

misappropriation of a trade secret . . .” 125



122
       Id. ¶ 102.
123
       Def.’s Br. ¶¶ 27–29.
124
       DEL. CODE ANN. tit. 6, § 2007(a) (West 2018); see also Savor, Inc. v. FMR Corp., 812 A.2d
894, 898 (Del. Super. Ct. 2002).
125
       DEL. CODE ANN. tit. 6, § 2007(b) (West 2018).


                                             - 32 -
      But the foundation of GWO Trust’s conversion and unfair competition claims

is that the information Sprint used comprised of trade secrets. The same as that

grounding the DUTSA trade secret misappropriation claim.             While the latter

survived, the former must be dismissed.

             5. Count Seven—Tortious Interference with Prospective Business
                Relations.

      In Count Seven, GWO Trust alleges tortious interference with prospective

business relations with retail customers and existing landlords. 126 Sprint argues that

the claim should be dismissed because GWO Trust is a party to the contract

complained-of, 127 and that GWO Trust’s allegations are inadequate. 128

      Sprint’s first argument fails. GWO Trust complains not of the Alliance

Agreement (to which it and Sprint are indeed parties), but the prospective business

relations not yet formalized that Sprint allegedly interfered with.129 But are these

allegations sufficiently pleaded?

      A claim for tortious interference with prospective business relations requires

a plaintiff to show: (i) the reasonable probability of a business opportunity;



126
      Am. Comp. ¶ 113–18.
127
      Def.’s Br. ¶ 29.
128
      Id. ¶¶ 30–33.
129
      Am. Comp. ¶ 113; Pl.’s Opp’n ¶ 30.


                                           - 33 -
(ii) intentional interference with that opportunity by a defendant; (iii) proximate

causation; and (iv) damages.130 These factors must be evaluated “in light of a

defendant’s privilege to compete or protect his business interests in a fair and lawful

manner.”131

       To allege “a reasonable probability of a business opportunity,” the plaintiff

must “identif[y] a specific party who was prepared to enter into a business

relationship but was dissuaded from doing so by the defendant.” 132 The threshold

for specificity does not require detailing the party by name, 133 but “mere perception”

of the prospect of a business relation 134 or reliance on generalized allegations of harm

will not suffice. 135

       Here, the Court finds, even after viewing all the facts and drawing all

inferences favorable to GWO Trust, GWO Trust fails to plead facts sufficient to


130
       De Bonaventura v. Nationwide Mut. Ins. Co., 428 A.2d 1151, 1153 (Del. 1981).
131
       Id.
132
       Agilent Techs., 2009 WL 119865, at *5 (citing Lipson v. Anesthesia Servs. P.A., 790 A.2d
1261, 1285 (Del. Super. Ct. 2001)).
133
        Id. at *6–8 (finding two of the four instances of defendant’s purported interferences
sufficiently support claims for unfair competition and tortious interference when under these two
instances, the potential customers substantively inquired about the products, indicating a high
probability of entering into a business relation).
134
       World Energy Ventures, LLC v. Northwind Gulf Coast LLC, 2015 WL 6772638, at *7 (Del.
Super. Ct. Nov. 2, 2015).
135
       Agilent Techs., 2009 WL 119865, at *7 (citation omitted).


                                             - 34 -
support a claim for tortious interference with prospective business relations. Rather

than identifying specific prospective business relationships with a high degree of

probability, 136 GWO Trust’s complaint is nothing more than generalized allegations

of harm based on ostensible interference with speculative business relations.137

Sprint’s motion to dismiss Count Seven is GRANTED.

       B. GWO Trust’s Motion to Dismiss Sprint’s Amended Counterclaims
          and Sprint eWireless’s Third-Party Claim.

       Sprint brings five counterclaims against GWO Trust: (i) Count I—breach of

Alliance Agreement for General Wireless’s rejection of the Alliance Agreement and

Related Agreement; 138 (ii) Count II—breach of the Alliance Agreement and Related

Agreements for General Wireless’s alleged failure to assume the signage cost pro

rata, maintain adequate inventory, pay for basic utilities, and ensure minimum

internet connectivity; 139 (iii) Count III—declaratory relief regarding limitation of

liability; 140 (iv) Count IV—seeking GWO Trust’s attorney fees for purportedly


136
       Id. at 7-8.
137
        See, e.g., Am. Comp. ¶ 113 (Count Seven) (“General Wireless had a reasonable probability
of business opportunities with retail customers and existing landlords.”); Am. Compl. ¶ 107 (Count
Six) (“Sprint interfered with this reasonable expectation when it used … Confidential Information
to directly compete… for [retail] space [with landlord.]”).
138
       Am. Countercls. & Third–Party Cl. ¶¶ 63–69.
139
       Id. ¶¶ 71–83.
140
       Id. ¶¶ 85–99.


                                              - 35 -
bringing the misappropriation claim in bad faith;141 and (v) Count VI—seeking

indemnification by GWO Trust under the Alliance Agreement and Related

Agreements.142

      eWireless brings, in Count V, a third-party claim against GWO Trust for

breach of the Investor Rights Agreement. 143

      GWO Trust moves for partial dismissal of Count I, Count II (to the extent the

claim is based on the breach of the implied covenant of good faith and fair dealing),

Count IV, and Count V.

      For the following reasons, GWO Trust’s motion is GRANTED in part, with

respect to Count II; DENIED without prejudice, on Count VI; and DENIED on

Count I, and Count V.

              1. Counterclaim Count I—Breach of Contract by Rejection of the
                 Alliance Agreement.

      Sprint asserts in Counterclaim Count I that GWO Trust breached the Alliance

Agreement and Related Agreements by rejecting the Alliance Agreement and

Related Agreements.144 GWO Trust’s motion to dismiss is two-fold: first, it argues



141
      Id. ¶¶ 101–11.
142
      Id. ¶¶ 131–37.
143
      Id. ¶¶ 113–29.
144
      Id. ¶ 65.


                                        - 36 -
that Sprint misapprehends the Bankruptcy Code because the Bankruptcy Code

cannot be the basis for a breach-of-contract claim—only state law can be used to

define a claim’s substance;145 second (expanding on the first argument), GWO Trust

says that under applicable Delaware law, Sprint fails to meet the pleading standard

to put GWO Trust on notice as to the claims asserted and damages sought.146 Sprint

maintains that Count I survives as a matter of law.147

                      i. Bankruptcy Code.

       Section 365 of the Bankruptcy Code relates to executory contracts and

unexpired leases. It allows a trustee, subject to the approval of the Bankruptcy Court,

to assume or reject any executory contract.148 More specifically, Subsection 365(g)

provides that “the rejection of an executory contract” constitutes “a breach of such

contract.”149 Although § 365 does not define “executory contract,” according to its




145
        Pl.’s Opening Br. in Support of its Partial Mot. to Dismiss Def.’s Am. Countercls. & and
Sprint eWireless. Inc.’s Third-Party Cl. [hereinafter “Pl.’s Br.”] ¶ 4.
146
        Pl.’s Br. ¶¶ 4–5; see also Mots. O.A. Tr. (argued May 24, 2018; filed July 19, 2018) 38
(“…failure to identify an obligation that was breached as opposed to a contract.”); id. (“So we’re
really left without being on notice of this breach of…”); id. at 40 (“… not on notice of …[w]hat
kind of damages could they be talking about?”).
147
       Def.’s Br. in Opp’n to Pl.’s Br. [hereinafter “Def.’s Opp’n”] ¶¶ 3–9.
148
       11 U.S.C. § 365(a) (2018).
149
       11 U.S.C. § 365(g) (2018).


                                              - 37 -
legislative history, the term “generally includes contracts on which performance

remains due to some extent on both sides.”150

       To treat claims arising from such rejected contracts as pre-petition claims, as

opposed to post-petition claims, the Bankruptcy Code in Section 502(g) creates the

fictional date upon which the breach is deemed to have occurred:

       (1) [a] claim arising from the rejection, under section 365 … of an
       executory contract … that has not been assumed shall be determined,
       and shall be allowed … as if such claim had arisen before the date of
       the filing of the petition; (2) [a] claim for damages calculated in
       accordance with section 562 shall be allowed … or disallowed … as if
       such claim had arisen before the date of the filing of the petition.151

       Courts have held that, reading Sections 365 and 502 together, “rejection of an

executory contract constitutes a breach” that is deemed to have occurred “on the date

immediately before the date of filing for bankruptcy and creates a pre-petition claim

for breach of contract.” 152 However, the “bankruptcy breach” does not extinguish




150
        3 Collier on Bankruptcy ¶ 365.02 (16th 2018) (citing legislative history that adopts
Professor Countryman’s definition of “executory contract,” expressed as “[a] contract under which
the obligation of both the bankrupt and the other party to the contract are so far unperformed that
the failure of either to complete performance would constitute a material breach excusing
performance of the other.”).
151
       11 U.S.C. § 502(g) (2018) (emphasis added).
152
       Cinicola v. Scharffenberger, 248 F.3d 110, 119 n.8 (3d Cir. 2001); see also In re HQ Glob.
Hldgs., Inc., 290 B.R. 507, 513 (Bankr. D. Del. 2003) (rejection of an executory contract is
“equivalent to a non-bankruptcy breach”) (citation omitted); Stewart Title Guar. Co. v. Old
Republic Nat. Title Ins. Co., 83 F.3d 735, 741 (5th Cir. 1996) (citing 11 U.S.C. §§ 365(g)(1),
502(g)).


                                              - 38 -
the parties’ substantive rights and claims relating to, or arising from, the rejected

contract.153

       There is no dispute that the Alliance Agreement is an executory contract

within the meaning of § 365(g), and that General Wireless rejected the Alliance

Agreement pursuant to the Settlement Approval Order.154 Under § 365(g) of the

Bankruptcy Code, that rejection constitutes a breach of the rejected contract, and

hence, gives rise to Sprint’s claim of General Wireless’s breach of the Alliance

Agreement under Bankruptcy Code § 502(g).

       On this ground, the Court finds GWO Trust’s motion to dismiss Counterclaim

Count I must be DENIED.

                       ii. Specificity of Sprint’s Claim.

       GWO Trust’s argument that Sprint fails to plead its breach-of-contract claim

under state law is premised on Sprint’s failure when alleging its “bankruptcy

breach.” Having concluded that Sprint’s Counterclaim Count I withstands dismissal

on the “bankruptcy breach” ground, the Court addresses the sufficiency of Sprint’s

pleading.




153
        See, e.g., Cinicola, 248 F.3d at 119 n.8; In re Fleming Cos., Inc., 2007 WL 788921, at *3
(D. Del. Mar. 16, 2007) (“[R]ejection of an executory contract does not alter the substantive rights
of the parties.”) (quotation omitted).
154
       Am. Countercls. & Third–Party Cl. ¶¶ 60, 65–66.


                                               - 39 -
       To plead a claim for breach of contract, Sprint must allege sufficient facts

supporting (1) the existence of the contract, (2) the breach of an obligation imposed

by the contract, and (3) the resultant damage.155 “Delaware is a notice pleading

jurisdiction and the complaint need[s] only give general notice as to the nature of the

claim asserted against the defendant in order to avoid dismissal for failure to state a

claim.” 156 “In alleging a breach of contract, a plaintiff need not plead specific facts

to state an actionable claim.” 157

       GWO Trust complains that Sprint does not describe “specific” obligations

breached by General Wireless, and therefore, fails to put GWO Trust on adequate

notice. 158 The Court cannot agree. Sprint meets the “notice pleading” standard. The

string of arrangements and events Sprint describes—including, the Alliance

Agreement and Related Agreement, the negotiation and entering of the Settlement

Agreement, the Bankruptcy Court’s Settlement Approval Order, and GWO Trust’s




155
       VLIW Tech., LLC v. Hewlett-Packard Co., 840 A.2d 606, 612 (Del. 2003).
156
       Nye v. Univ. of Delaware, 2003 WL 22176412, at *3 (Del. Super. Ct. Sept. 17, 2003);
Superior Court Rule 8(a)(1).
157
       VLIW Tech., 840 A.2d at 611.
158
        Pl.’s Br. ¶ 5 (“Sprint does not identify the breach of any specific obligation imposed by the
Alliance Agreement or any of the Related Agreements …”); (“Sprint’s allegations thus fail to give
Plaintiff fair notice of a claim.”).


                                               - 40 -
rejection of the Alliance Agreement—can hardly be said to fail to put GWO Trust

on notice of Sprint’s breach-of-contract claim.

          GWO Trust’s motion to dismiss Counterclaim Count I is DENIED.

                 2. Counterclaim Count II—Breach of the Implied Covenant of Good
                    Faith and Fair Dealing.

          In Count II of the Counterclaims, Sprint asserts against GWO Trust breach of

several express terms of the Alliance Agreement and Related Agreements, as well

as, a breach of the implied covenant of good faith and fair dealing.159 GWO Trust

moves for dismissal, to the extent the claim is based on breach of the implied

covenant. GWO Trust argues that the implied covenant claim is duplicative of the

underlying contract claims and arises from the obligations expressly contracted

for.160

          The conduct that allegedly breached the implied covenant is General

Wireless’s failure to: (i) maintain adequate funding and the capitalization required

by the Investor Rights Agreement; (ii) adequately staff the SWAS stores; and (iii)

provide information to Sprint regarding negotiations of leases in 2016. Sprint




159
          Am. Countercls. & Third–Party Cl. ¶¶ 77–78.
160
          Pl.’s Br. ¶¶ 7–8.


                                              - 41 -
alleges General Wireless acted “in an arbitrary or unreasonable” manner that

adversely affected Sprint’s ability to “receive the benefits of the bargain.”161

       As the Court discussed in Section IV.A.2, supra, resort to the implied

covenant of good faith and fair dealing is a cautious enterprise used to “handle

developments or contractual gaps,”162 but not to re-write or override express terms

of a contract. 163 Only when a contract is truly silent with respect to the contested

matter will the Court allow an implied covenant claim, and that is only when the

expectations of the parties are found to be sufficiently fundamental.164 Where the

questioned contract expressly addresses a particular matter, “an implied covenant

claim respecting that matter is duplicative and not viable.”165

       The Court, on this present motion to dismiss, even upon taking all Sprint’s

factual allegations as true and drawing all inferences in its favor, finds its implied

covenant claim must fail. The conduct allegedly violating the implied covenant is

squarely addressed by the contract.




161
       Am. Countercls. & Third–Party Cl. ¶¶ 77–78.
162
       Nemec, 991 A.2d at 1125.
163
       See, e.g., Nationwide Emerging Managers, LLC, 112 A.3d at 897; Kuroda, 971 A.2d at
888.
164
       Allied Capital Corp., 910 A.2d at 1033.
165
       Edinburgh Hldgs., Inc., 2018 WL 2727542, at *9.


                                            - 42 -
       The funding requirements are provided in Sections 10(b) and 20 of the

Investor Rights Agreement. 166 The obligation to adequately staff the SWAS stores

is contracted for in Section 7.5 of the Alliance Agreement, 167 and in more detail in

the OMS Agreement. 168 The alleged failure to share information relating to the

negotiation of leases is well within the defined terms of Section IV (Rent and

Overhead Payments; Fees; Payment) and Section VI (Reporting; Audits) of the

Alliance Agreement. By way of example, under Section 6.1, each party shall provide

monthly “an accounting of all percentage rent payments…”; Section 6.3 provides

each party with general inspection rights, i.e., rights to visit and inspect each co-

branded store during regular business hours. 169

       Where the now-contested matters are based on express contractual rights or

obligations, an implied covenant claim premised on the same subject matter must

fail. Thus, the Court GRANTS GWO Trust’s motion to dismiss Counterclaim

Count II—the alleged breach of the implied covenant of good faith and fair dealing.




166
       Pl.’s Br. Ex. 1 (Investor Rights Agreement) [hereinafter “Investor Rights Agreement”] §
10.2 ([General Wireless]’ Capital Investment), §20 (Representations Regarding Initial
Capitalization of [General Wireless] and Corporate Structure).
167
       Alliance Agreement § 7.5 (Staffing and Management; Operation of Co-Branded Stores).
168
       OMS Agreement § 4.
169
       Alliance Agreement § 6.3.


                                            - 43 -
               3. Counterclaim Count VI—Sprint’s Right to Indemnification by GWO
                  Trust.

       Sprint’s next counterclaim, in Count IV, is that the Alliance Agreement,

together with certain Related Agreements, provides Sprint with broad

indemnification rights that entitle Sprint to be reimbursed by GWO Trust for

Damages (as defined in Section 13.1(a) of the Alliance Agreement). 170 GWO Trust

argues that none of the specific provisions asserted by Sprint provides Sprint with a

right of indemnification related to the present action. 171                GWO Trust’s main

argument rests on Sprint’s alleged failure to plead facts triggering the

indemnification rights under either the Alliance Agreement or Retailer

Agreement. 172 Part of GWO Trust’s contention is that the only triggering event

identified by Sprint is the breach of contract, pleaded in Count I, thus, the entire

claim for indemnification is dependent on the outcome of Count I, rather than well-

pleaded allegations of facts. 173



170
       Am. Countercls. & Third–Party Cl. ¶¶ 132–37 (alleging, specifically, that “sections 12(e),
13(d), 15(a)(4)(b) and 17 of the Retailer Agreement and section 13.1(b) of the Alliance
Agreement” provide Sprint with broad indemnification rights that obligate GWO Trust to
reimburse Sprint for Damages, including attorney fees).
171
       Pl.’s Br. ¶ 12.
172
       Id. ¶¶ 13–17.
173
       Mots. O.A. Tr. 42–43 (“The filing of the complaint they said triggers the
indemnification.”); id. at 43 (“So I think not only their ultimate justification of these claims not
pleaded …”).


                                               - 44 -
       In response to GWO Trust’s motion to dismiss, Sprint concedes that it does

not allege facts supporting indemnification claims under Sections 12(e), 13(d), and

15(a)(4)(b) of the Retailer Agreement, and withdraws those claims accordingly.174

Sprint further agrees to “amend Court VI to clarify [that] the basis for its

indemnification is General Wireless’s breaches of the Alliance Agreement and

Retailer Agreement and strike the reference to Sections 12(e), 13(d) and 15(a)(4)(b)

of the Retailer Agreement.” 175 GWO Trust complains that Sprint purports to amend

its pleading through briefing.176

       As an initial matter, the Court must decide whether Sprint is permitted, in its

concession in the answering brief, to strike indemnification claims based on 12(e),

13(d) and 15(a)(4)(b) of the Retailer Agreement; if so, whether the concession

constitutes an amendment to its counterclaims. With respect to the rules governing

amendment to pleadings, unlike the applicable rule in the Court of Chancery, 177


174
       Def.’s Opp’n ¶ 18, n.11.
175
       Id.
176
       Pl.’s Reply in Supp. of its Partial Mot. to Dismiss Def.’s Am. Countercls. & eWireless’s
Third-Party Cl. (hereinafter “Pl.’s Reply”) ¶ 16.
177
        See Ch. Ct. R. 15(aaa) (providing, in its relevant parts, “[n]otwithstanding subsection (a)
of this Rule, a party that wishes to respond to a motion to dismiss under Rule 12(b)(6) or 23.1 by
amending its pleading must file an amended complaint … no later than the time such party's
answering brief in response to either of the foregoing motions is due to be filed.”). See also, e.g.,
Stern v. LF Capital P'rs, 820 A.2d 1143, 1146 (Del. Ch. 2003) and In re EZCORP Consulting
Agreement Deriv. Litig., 130 A.3d 934, 941 (Del. Ch. 2016) for a discussion and application of
Ch. Ct. R. 15(aaa). GWO Trust urges the Court to disallow Sprint’s purported amendment to the
pleadings “through its briefing,” citing to In re MeadWestvaco Stockholders Litig., 168 A.3d 675,
                                               - 45 -
Superior Court Civil Rule 15 usually allows non-prejudicial amendment to

pleadings, even after a responsive pleading has been filed. 178

       Sprint concedes the lack of merit and factual support for its indemnification

claims based on Sections 12(e), 13(d) and 15(a)(4)(b) of the Retailer Agreement,

and informs the Court of its intention to subsequently amend its counterclaims.

Pursuant to Superior Court Civil Rule 15, permission for Sprint to do so is fully

within the discretion of the Court, and usually will be freely given if GWO Trust is

not prejudiced. So, dismissal of Count VI at this point would be premature. GWO

Trust’s motion to dismiss on the indemnification counterclaim is not yet ripe. The

Court will address the whole of any such indemnification counterclaim once the

amendment (or attempted amendment) is properly before it.

              4. eWireless’s Third-Party Claim for Breach of the Investor Rights
                 Agreement (Count V).

       eWireless, a third-party plaintiff, asserts GWO Trust breached the Investor

Rights Agreement on multiple grounds, including: (i) failure to reimburse eWireless

for an unpaid obligation in the amount of $16,922,526.25 pursuant to Section

10(c); 179 (ii) rejection of the Investor Rights Agreement in the Second Bankruptcy


n.68 (“arguments in briefs do not serve to amend the pleadings”) (citation omitted). See Pl.’s
Reply ¶ 16.
178
       Chrysler Corp. v. New Castle Cty., 464 A.2d 75, 84 (Del. Super. Ct. 1983) (citation
omitted) (“Leave to amend after a responsive pleading has been filed is discretionary[.]”).
179
       Am. Countercls. & Third–Party Cl. ¶ 119.
                                             - 46 -
Case as a prepetition breach; 180 and (iii) failure to invest in the co-branded stores for

renovation and improvement as required under Section 10(b). 181 eWireless also

alleges that in respect to the unpaid obligation of $16,922,526.25, it filed proofs of

claim in the Second Bankruptcy Case. 182

      GWO Trust claims that Sprint and eWireless have named the wrong defendant

in Count V because “General Wireless”—the named counterparty in Count V—is

an abbreviation for General Wireless Operations Inc., while in fact it is GWI

(namely, General Wireless Inc.) that is the party to the Investor Rights Agreement.183

GWO Trust further asserts that the proofs of claim filed by eWireless are against

General Wireless Operations Inc., not General Wireless Inc.—the real signatory to

the Investor Rights Agreement.184

      Sprint, in its opposition, first notes that the proofs of claim have been filed

against both General Wireless and GWI. 185 Sprint further points out that this Court

had authorized the parties’ stipulation regarding the counterclaims and third-party



180
      Id. ¶ 121.
181
      Id. ¶¶ 123–24.
182
      Id. ¶ 120.
183
      Pl.’s Br. ¶¶ 17–18.
184
      Id. ¶ 18.
185
      Def.’s Opp’n ¶ 16.


                                          - 47 -
claims whereby the captions and references in Count V were amended to GWI (the

“Stipulation”).186 According to Sprint, mere typographical error or misnomer cannot

be grounds for depriving a claimant of the right to remedies.187

       In its reply, GWO Trust repeats its arguments that Sprint and eWireless named

the wrong party, and argues that the Stipulation changed only the caption and does

not excuse the error contained in the Amended Counterclaims and Third-Party Claim

filed post-Stipulation.188

       For the first time, in its reply, GWO Trust raises party and claim joinder, 189 as

well as a set-off argument (claiming that eWireless’s third-party claim is an attempt

to set-off possible recoveries GWO Trust is expected to receive which, it says, is

impermissible absent mutuality). 190

       Both parties subsequently filed respective sur replies to supplement their

arguments on the additional issues newly raised by GWO Trust relating to the set-

off argument, and the joinder of parties under Superior Court Civil Rule 19.



186
       Id. ¶¶ 16–17; D.I. 28 (Stipulation Regarding Countercls. & Third-Party Claims [hereinafter
“Stipulation re Countercls.”]) ¶ 4.
187
       Def.’s Opp’n ¶ 17.
188
       Pl.’s Reply ¶¶ 20–21.
189
       Id. ¶ 22 (raising arguments based on Superior Court rules of, by way of example, 14, 18
and 19).
190
       Id. ¶¶ 22–23.


                                             - 48 -
                       i. eWireless’s Amendable Error of Naming the Wrong
                          Counterparty Does Not Warrant Dismissal.

       The Investor Rights Agreement was entered on April 1, 2015, among

eWireless, GWI, and GWI’s affiliates. 191 eWireless acknowledges that General

Wireless is not a signatory party to the IRA, and that its references in Count V of the

Amended Counterclaim and Third-Party Claim are intended to describe GWI.192

eWireless says that despite the typographic error, GWO Trust is clearly on notice

that eWireless’s claim is brought against GWI. 193

       The Court agrees. “Delaware is a notice pleading state” where the complaint

“needs only give general notice as to the nature of the claim” against the

defendant.194 Where a party seeks to amend its pleading by leave of court, such

leave “shall be freely given when justice so requires.”195

       Here, the Court finds GWO Trust is clearly on notice of eWireless’s third-

party claim asserted in Count V. To start, the Stipulation was prompted by General



191
       Investor Rights Agreement.
192
       Pl.’s Reply ¶ 17; Def.’s Sur-Reply ¶ 2.
193
       Pl.’s Reply ¶¶ 16–17; Pl.’s Reply ¶ 17, n.10; Def.’s Sur-Reply ¶ 2.
194
        E.g., VLIW Tech., 840 A.2d at 611 (“[A] complaint for breach of contract is sufficient if it
contains ‘a short and plain statement of the claim showing that the pleader is entitled to relief.’”)
(citation omitted); Del. Super. Ct. Civ. R. 8(a)(1) (“A pleading … shall contain (1) a short and
plain statement of the claim…”).
195
       Del. Super. Ct. Civ. R. 15(a).


                                               - 49 -
Wireless commencing the Second Bankruptcy Case. It expressly provides for

changing the reference of General Wireless to GWI. Moreover, soon after the

Second Bankruptcy Case was filed, the parties amended their respective Claims and

Counterclaims to reflect the changes in the caption of the present action. GWO

Trust, as the successor-in-interest of both General Wireless and GWI, clearly

understands the transactional history between and among the parties involved here,

and cannot possibly deny notice of the claim asserted against GWI.

       As diligent as litigants (and the Court) might be, errors overlooked by human

eyes—while seemingly apparent—are all too common. Inflicting robotic precision

on human work product at all times, and exerting disproportionate punishment for

any negligible mistake invites injustice. Courts routinely, on motion or sua sponte,

correct or permit corrections of various types of amendable errors. 196 The Court

hereby declines to dismiss Count V merely for inadvertent typographical error.




196
        See, e.g., Williams v. Delcollo Elec., Inc., 576 A.2d 683, 686 (Del. Super. Ct. 1989)
(vacating a default judgment based partially on the excusable error of “inadvertent typographical
error in the address that the materials never arrived at their intended destination.”); Stevenson v.
Del. Dep't of Nat. Ress. & Envtl. Control, 2016 WL 6768903, at *8 (Del. Super. Ct. Nov. 7, 2016)
(allowing plaintiff to correct the counterparty’s middle name from “W.” to “A.” for apparent
typographical error); Stoppel v. State Dep't of Health & Soc. Servs., 2011 WL 3558120, at *10–11
(Del. Super. Ct. Aug. 9, 2011) (recognizing that the employer, albeit omitted from the caption of
the complaint due to typographical error, is on notice of the otherwise sufficiently pleaded
complaint filed by the employee intended against both the employer and individual defendants).


                                               - 50 -
                     ii. eWireless is an Indispensable Party and Has Properly
                         Asserted a Third-Party Claim.

      A party whose joinder will not deprive the Court of jurisdiction shall be joined

if: (1) complete relief among existing parties cannot be accorded in its absence;

(2) the party’s interest would be impaired or impeded if not properly joined; or

(3) exclusion would expose any of the existing parties to substantial risk of incurring

multiple or inconsistent obligations. 197

      Here, the Court finds each of the above grounds supports eWireless’s joinder

in this action. First, the facts giving rise to the suit and the parties involved are

closely intertwined. GWO Trust’s claims, Sprint’s counterclaims, and eWireless’s

third-party claim all rise from the set of agreements entered to materialize the

business relations between Sprint and RadioShack/General Wireless, including but

not limited to, the Alliance Agreement, the OMS Agreement, the Retailer

Agreement, and the Investor Rights Agreement. The cross-references between and

among those agreements further demonstrate their intrinsic interdependency.

Moreover, the parties concerned are not unrelated. eWireless is an affiliate of Sprint,

and GWI is an affiliate of General Wireless. GWO Trust—the named plaintiff—is

the successor-in-interest of both General Wireless and GWI.             Thus, absent

eWireless, complete relief cannot be accorded among the existing parties.


197
      Del. Super. Ct. Civ. R. 19(a).


                                            - 51 -
      Second, eWireless’s interest will likely be impaired if it were not allowed to

join the suit. Pursuant to the Investor Rights Agreement, eWireless could be entitled

to reimbursement in the amount of $60 million less any commission fees earned by

General Wireless. 198      The purportedly reimbursable amount is valued at

approximately $18 million. 199 In light of the ongoing bankruptcy proceeding, the

distribution of assets, and claims by other creditors, denying eWireless to assert its

claim in the present suit will potentially impair eWireless’s ability to collect the $18

million that may be owed to it.

      Lastly, the practical considerations of streamlining litigation and avoiding

undue or inconsistent obligations weighs heavily in favor of eWireless’s

participation in the action. If eWireless is not allowed to join the present action, it

may subsequently file a separate action (with the correct reference to GWI) against

GWO Trust as the successor-in-interest, with the same allegations it has asserted

here and seeking the same damages. The Court would find itself adjudicating the

same set of facts and applying the same governing laws with no guarantee of

consistent outcomes. The Court finds, therefore, that eWireless is an indispensable

party for the purposes of joinder and that eWireless has properly asserted a claim




198
      Investor Rights Agreement § 10(c).
199
      Settlement Agreement § 8.2.
                                           - 52 -
against GWO Trust. GWO Trust’s motion to dismiss Counterclaim Count V is

DENIED.

   V.      CONCLUSION
        For the reasons discussed above, Sprint’s Motion to Dismiss GWO Trust’s

Amended Complaint is: GRANTED, in part, and DENIED, in part, on Count

Three—Breach of the Implied Covenant; GRANTED on Count Five—Conversion,

Count Six—Unfair Competition, and Count Seven—Tortious Interference with

Prospective Business Relations; and DENIED on Count Four—Misappropriation of

Trade Secret.

        GWO Trust’s Partial Motion to Dismiss Sprint’s Amended Counterclaims and

eWireless’s Third-Party Claim is GRANTED, in part, with respect to Count II—

Breach of the Implied Covenant; DENIED, without prejudice, on Count VI—

Indemnification; and DENIED on Count I—Breach of Contract by Rejection, and

Count V—eWireless’s Third-Party claim.

        IT IS SO ORDERED.


                                               /s/ Paul R. Wallace
                                               Paul R. Wallace, Judge




                                      - 53 -